                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II,                   )
JOHN DOE III, and JOHN DOE IV,             )
                                           )
                    Plaintiffs,            )                   8:18CV507
                                           )
             v.                            )
                                           )
DOUG PETERSON, Attorney                    )       MEMORANDUM AND ORDER
General of the State of Nebraska in        )
his official capacity, and JOHN            )
BOLDUC, Superintendent of Law              )
Enforcement and Public Safety for          )
the Nebraska State Patrol, in his          )
official capacity,                         )
                                           )
                    Defendants.            )
                                           )


       I heard the parties through their counsel today on the question of whether a
temporary restraining order should be issued. Primarily to maintain the status quo so
that this matter may be fully and carefully considered, I will issue the requested
temporary restraining order.

       I find that the balance of the harms tips slightly in favor of Plaintiffs Does I, II
and IV at this point in time but I express no opinion on the merits.1 The Defendants
desire to be more fully heard and understand that a temporary restraining order is a
practical necessity if a wise decision is to be reached. That said, the Defendants do not
consent to the entry of a temporary restraining order. Defendants do, however,


      1
         Counsel for John Doe III moves to dismiss this matter without prejudice as it
relates to him based upon representations from the Nebraska State Patrol that he will
not be required to register. Defendants do not object to this dismissal. Accordingly,
Doe III will be dismissed without prejudice.
consent, pursuant to Federal Rule of Civil Procedure 65(b)(2), that any temporary
restraining order may remain effective until the issuance of a decision on the
preliminary injunction request.

       I also consulted with counsel about scheduling and briefing for the preliminary
injunction hearing (which may, upon agreement of counsel, be consolidated with a
trial on the merits). We arrived at agreement on such matters. Thanking counsel for
their professionalism and civility,

      IT IS ORDERED that:

       1.    Filing no. 17, the Emergency Motion for Temporary Restraining Order
or Preliminary Injunction, is granted in part and in part held in abeyance consistent
with this Order.

       2.    The Defendants, and all their agents, servants, employees (including
County Attorneys) are temporarily restrained from enforcing Neb. Rev. Stat. § 29-
4003(1)(a)(iv) and Neb. Rev. Stat. § 29-4003 (1)(b)(iii) against Does I, II and IV. This
temporary restraining order shall remain effective until the issuance of a decision on
the preliminary injunction request.

       3.    A hearing on the preliminary injunction request (which may, upon
agreement of counsel, be consolidated with a trial on the merits) is set for Thursday,
January 24, 2019, starting at 2:00 P.M. and concluding no later than 4:00 P.M. That
hearing record may consist of stipulated facts, affidavits, witness testimony, or
evidentiary exhibits unless counsel object and request a status conference as provided
in paragraph 5 of this Order no later than January 18, 2019.2


      2
      I reserve the right to exclude particular items of proffered evidence should I
conclude at the preliminary injunction hearing that it is untrustworthy, lacks
foundation or is not relevant.
                                           2
      4.     Initial briefs shall be jointly submitted no later than the close of business
on January 18, 2019. Reply briefs shall be jointly submitted no later than the close of
business on January 22, 2019.

      5.    Counsel may request a status conference with me prior to the hearing on
the preliminary injunction by contacting my judicial assistant, Kris Leininger, at
402.437.1640.

      6.     John Doe III is dismissed without prejudice.

      DATED this 9th day of January, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            3
